                 Case 2:20-cv-01210-RSL Document 7 Filed 09/08/20 Page 1 of 3


 1                                                         THE HONORABLE ROBERT S. LASNIK

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF WASHINGTON
 9                                      AT SEATTLE

10                                                     No. 2:20-cv-01210-RSL
11   NORTHWEST ADMINISTRATORS, INC.,

12                                 Plaintiff,          STIPULATION AND ORDER TO EXTEND
                                                       DEADLINE FOR DEFENDANT TO FILE
13          v.                                         AND SERVE ANSWER TO PLAINTIFF’S
                                                       COMPLAINT
14   MACY’S CORPORATE SERVICES, INC., an
     Ohio Corporation,
15
                                   Defendant.
16

17
            The Parties, by and through their respective counsel, hereby stipulate and jointly move
18
     the Court to extend the deadline for Defendant to file and serve its Answer to Plaintiff’s
19
     Complaint from September 8, 2020, to September 30, 2020. This extension is being sought
20
     because counsel for Defendant has just been retained and has a two-week administrative trial
21
     beginning September 15, and requires time to investigate the answer and determine with counsel
22
     for Plaintiff whether the matter can be resolved without extended litigation.
23
     \\
24
     \\
25
     \\
26
     \\
27
     \\
28

     STIPULATION TO EXTEND TIME TO ANSWER COMPLAINT - 1                         Jackson Lewis P.C.
     (Case No. 2:20-cv-01210-RSL)                                            520 Pike Street, Suite 2300
                                                                             Seattle, Washington 98101
                                                                                   (206) 405-0404
                 Case 2:20-cv-01210-RSL Document 7 Filed 09/08/20 Page 2 of 3


 1   \\

 2   \\

 3

 4            IT IS SO STIPULATED this 4th day of September, 2020.

 5
          REID, McCARTHY, BALLEW &                 JACKSON LEWIS P.C.
 6        LEAHY, LLP
 7
     By:       /s/ Russell J. Reid                 By:        /s/Barry Johnsrud
 8         Russell J. Reid, WSBA #2560                   Barry Alan Johnsrud, WSBA #21952
 9         100 W Harrison St., N. Tower, Ste 100         520 Pike Street, Suite 2300
           Seattle, WA 98119                             Seattle, WA 98101
10         206-285-0464                                  206-405-0404
           rjr@rmbllaw.com                               Barry.Johnsrud@jacksonlewis.com
11

12
           Attorneys for Plaintiff                       Attorneys for Defendant
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION TO EXTEND TIME TO ANSWER COMPLAINT - 2                         Jackson Lewis P.C.
     (Case No. 2:20-cv-01210-RSL)                                            520 Pike Street, Suite 2300
                                                                             Seattle, Washington 98101
                                                                                   (206) 405-0404
              Case 2:20-cv-01210-RSL Document 7 Filed 09/08/20 Page 3 of 3


 1                                               ORDER

 2          Based upon the foregoing stipulation of the Parties, it is hereby:

 3          ORDERED that, in the above-captioned matter, the deadline for Defendant to file and

 4   serve their Answer to Plaintiff’s Complaint is hereby extended to September 30, 2020.

 5

 6          Dated this 8th day of September, 2020.
 7

 8                                                        A
                                                          Robert S. Lasnik
 9                                                        United States District Judge

10          Presented by:

11   By:    s/ Barry Alan Johnsrud
            Barry Alan Johnsrud, WSBA #21952
12          520 Pike Street, Suite 2300
            Seattle, WA 98101
13
            206-405-0404
14          Barry.Johnsrud@jacksonlewis.com

15          Attorneys for Defendant

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION TO EXTEND TIME TO ANSWER COMPLAINT - 3                             Jackson Lewis P.C.
     (Case No. 2:20-cv-01210-RSL)                                                520 Pike Street, Suite 2300
                                                                                 Seattle, Washington 98101
                                                                                       (206) 405-0404
